          Case 1:18-cr-00015-AKH Document 700 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH SABELLA,
                                Movant,                         1:20-CV-5498 (AKH)

                    -against-                                  1:18-CR-0015-03 (AKH)
 UNITED STATES OF AMERICA,                                      ORDER TO ANSWER
                                Respondent.

ALVIN K. HELLERSTEIN, United States District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily denied as being without merit, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

       Within thirty (30) days of the date of this order, the U.S. Attorney’s Office shall file an

answer or other pleading in response to the motion. Movant shall have twenty (20) days from the

date on which Movant is served with Respondent’s answer to file a response. Absent further

order, the motion will be considered fully submitted as of that date.

       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

SO ORDERED.

 Dated:    July 20, 2020
           New York, New York
                                                                          /s/
                                                              ALVIN K. HELLERSTEIN
                                                              United States District Judge
